—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), entered April 18, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant demonstrated his prima facie entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to come forward with admissible evidence sufficient to raise a triable issue of fact (see, Lopez v Senatore, 65 NY2d 1017, 1019; Perez v Velez, 253 AD2d 865; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Marshall v Albano, 182 AD2d 614). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.